Citation Nr: 1309410	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  11-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Amrit Sidhu, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977.  The Veteran had subsequent service in the District of Columbia Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision, which denied claims for service connection for PTSD, anxiety, and depression.

The Board notes that the claim on appeal was previously characterized as the following 3 distinctive claims: entitlement to service connection for PTSD, entitlement to service connection for depression, and entitlement to service connection for anxiety.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been characterized as listed above to consider all reported psychiatric disabilities in accordance with Clemons.

The Board notes that the Veteran requested on his December 2010 VA Form 9 Appeal to be scheduled for a Board hearing by live videoconference.  However, as the Veteran indicated in a June 2012 statement that he wished to withdraw his request for a Board hearing, the Board may proceed to adjudicate the issue on appeal without such a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.



REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran has asserted that he was sexually assaulted and raped at knife point in service by a group of men in approximately September 1976.  The Veteran indicated in an August 2008 statement that, prior to this attack, he was involved in a situation where he reported a fellow airman for failing to work or for sleeping during a mobilization exercise.  He stated that he was then reported by this airman for discrimination which led to an investigation.  The Veteran suggested that this incident may have caused him to be the target of his alleged rape and sexual assault.  Additionally, the Veteran claimed that, following the rape/sexual assault, he requested to be discharged early through the Palace Chase program as a result of this incident. He also claimed that his performance declined over time, as evidenced by his performance evaluations.    

The pertinent regulation provides that if PTSD is based on in-service assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  See 38 C.F.R. § 3.304(f)(3) (2012).

A review of the Veteran's service treatment and personnel records reveals no complaints of rape or sexual assault.  Additionally, the Veteran's service treatment records reveal no complaints, treatment, or diagnoses of a psychiatric disability of any kind.  

The Veteran's personnel records reflect that he requested to be discharged via the Palace Chase program in March 1977.  A March 1977 application for reserve assignment noted the Veteran as being a valuable asset to this organization.  It was further noted that his duty performance and value to the military establishment would be increased greatly if accepted for Palace Chase and a Reserve duty assignment, where he hoped to learn new skills while completing requirements leading to a commission.  The Veteran's personnel records further reflect that the Veteran enlisted in the Air National Guard of the United States for a period of 5 years, 3 months, and 6 days on April 27, 1977.

With regard to a current disability, a review of the available medical records reveals diagnoses of PTSD, major depressive disorder, a personality disorder, generalized anxiety disorder, and bipolar affective disorder.  

The Board notes that the Veteran reported in a November 2001 VA treatment record that he had an onset of depressive episodes in 1974 at age 20 following a break up with a girlfriend.  He asserted that he was started on amitriptyline at that time, with which he completely recovered.  He reported that his second depressive episode was in 1984, which again, was responsive to amitriptyline. His third depressive episode was in 1989, in which he was treated with Prozac and completely recovered.  His current depressive episode has been going on for the past 10 months following the stressor an impending divorce.  The Veteran also reported his father as abusive in this treatment record. 

The Veteran did not report his alleged rape/sexual assault in service until 2008.  In a March 2008 VA treatment record, the Veteran indicated that he was reporting for the first time that he had been raped in the military but that he had never told anyone about this incident because he was humiliated and ashamed by it.  In a separate March 2008 VA treatment record, the Veteran reported combat experiences in covert operations with "no paper record of [his] combat."  The psychiatrist noted that the Veteran used many terms in describing his symptoms that seemed to be verbatim from the Diagnostic and Statistic Manual of Mental Disorder and indicated that the Veteran clearly appeared invested in seeking a disability claim.  In an April 2008 VA treatment record, the Veteran again reported childhood abuse.    

Pursuant to 38 C.F.R. § 3.304(f)(3), VA may submit any evidence that it receives from a claimant in support of a claim based on personal assault to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In this case, the Board finds that an examination is necessary to determine the likelihood that a sexual assault or rape occurred, and, if so, whether the Veteran currently has PTSD, depression, or anxiety as a result of this sexual assault.  Therefore, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of PTSD according to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) criteria or any other diagnosed psychiatric disorder that was caused or aggravated by his active duty service, to specifically include a reported in-service sexual assault or rape.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).   

Additionally, the Board notes that the Veteran has indicated throughout the course of his appeal that he has received treatment from a Dr. Stankus.  In an April 2010 Report of Contact, this physician indicated that he had no record of treatment for the Veteran.  However, he further reported that he may have seen the Veteran through CHAMP-VA in Fort Offutt, Nebraska, at Ehrling Bergquist Hospital through a partnership program between 1990 and 1996.  A notation on this Report of Contact indicated that Offutt Air Force Base-Ehrling Hospital had been called and it was indicated that these records would be at the Records Management Center (RMC).  Two requests were submitted for these records.  No response has been received.  As such, another request must be made to the RMC for these records. 

Finally, upon remand, any pertinent VA and non-VA treatment records that have not yet been associated with the claims file should be obtained.  The Board specifically notes that an April 2009 VA printscreen indicates that, according to the national Master Patient Index, this Veteran may have been seen at the Portland, Oregon, VA Medical Center (VAMC).  As such, records should specifically be requested from this facility.  Moreover, the Board notes that the Veteran indicated in a July 2008 statement that he received treatment for depression from 1992 to 1999 from a Dr. Bixler in Omaha, Nebraska.  Attempts should be made to obtain these records as well.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Send to the Veteran a letter requesting that he provide the names of any VA facilities at which he has sought psychiatric treatment since September 2009.  Then, obtain any and all VA treatment records relating to the issue on appeal that have not yet been associated with the claims file, as well as any available treatment records from the Portland, Oregon, VAMC. 

2. Request that the Veteran provide or identify any relevant non-VA records that are not already of record, to specifically include any records from a Dr. Bixler in Omaha, Nebraska, from 1992 to 1999.  Provided that any necessary authorization forms are completed, attempt to obtain the identified records.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Request from the RMC any available records documenting the Veteran's claimed treatment from Dr. Stankus from 1990 through 1996 at Fort Offutt through a CHAMP-VA Partnership program at Ehrling Bergquist Hospital.  All responses, either positive or negative, must be associated with the claims file. 

4. After all relevant records have been obtained, schedule the Veteran for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed PTSD and psychiatric disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether he or she believes that the claimed in-service rape or sexual assault actually occurred.  The examiner should also offer an opinion as to whether Veteran currently has PTSD or a psychiatric disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current PTSD or psychiatric disability of any kind was caused or aggravated by his active duty service, to include his reports of in-service rape and sexual assault.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


